Citation Nr: 9913303	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-06 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from February 1963 to April 1966; he died in July 
1995.  The appellant has been represented throughout her 
appeal by the New Jersey Department of Military and Veterans' 
Affairs.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of August 
1995, by the Newark, New Jersey Regional Office (RO), which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The notice 
of disagreement with this determination was received in 
August 1995.  The statement of the case was issued in October 
1995.  The appellant's substantive appeal was received in 
January 1996.  On September 13, 1996, the appellant appeared 
and offered testimony at a hearing before a member of the 
Board, sitting at the RO.  A transcript of the hearing is of 
record.  The appeal was received at the Board in September 
1996.  

In January 1997, the Board remanded the case to the RO for 
further development.  The issues that were referred to the RO 
in the Introduction of that remand are again referred to the 
RO for appropriate action.

A medical statement was received June 1997.  A medical report 
was submitted in March 1998.  A supplemental statement of the 
case was issued in May 1998.  The appeal was received back at 
the Board in November 1998.  

It is noted that since the Member of the Board who conducted 
a hearing at which the appellant testified in September 1996 
was no longer employed by the Board, a letter had been sent 
to the appellant in January 1999, advising her that she had a 
right to another Board hearing.  The veteran was asked to 
specify whether she wanted to appear at another hearing.  She 
was informed that if she did not respond to the letter within 
thirty days, the Board would assume that she did not want 
another hearing and would proceed accordingly.  No response 
was received from the appellant within the given time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The veteran died on July [redacted], 1995, at the age of 50; 
the immediate cause of death was reported as ischemic 
cardiomyopathy.  No other significant condition contributing 
to the death was reported on the death certificate.  No 
autopsy was performed.  

3.  At the time of the veteran's death, service connection 
was in effect for amputation below the knee, left leg, rated 
as 40 percent disabling; musculofascial tension, rated as 20 
percent disabling; neuroma peroneal nerve, left, rated as 10 
percent disabling; and circulatory insufficiency, left leg, 
rated as 10 percent disabling.  The veteran was also entitled 
to special monthly compensation under 38 U.S.C.A. § 1114 
subsection (k) and 38 C.F.R. § 3.350(a) on account of 
anatomical loss of one foot.  

4.  There is no competent medical evidence that 
cardiovascular disease was present in service or for many 
years after service or that it was secondary to his service-
connected below the knee amputation.  

5.  The medical evidence of record does not demonstrate that 
the cause of the veteran's death was related to service or 
that his service-connected disabilities contributed 
substantially or materially to the cause of his death.  


CONCLUSION OF LAW

The veteran's cardiovascular disease was not proximately due 
to or the result of service connected disabilities and a 
disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially to cause his death.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110,  1310, 5107 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.310, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because of the VA examiner's opinion in January 1989 we find 
that the appellant's claim is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, we 
find that she has presented a claim which is plausible.  
Moreover, after careful review of the evidentiary record, we 
are also satisfied that all relevant facts have been properly 
developed.  Therefore, no further assistance to the appellant 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  



A.  Factual background.

The basic facts in this case may be briefly summarized.  The 
veteran served on active duty from February 1963 to April 
1966.  The records reflect that the veteran died on 
July [redacted], 1995, at the age of 51.  A Certificate of Death, 
dated in July 1995, shows that the veteran's death was attributed to 
ischemic cardiomyopathy.  During the veteran's lifetime, 
service connection had been established for amputation below 
the knee, left leg, rated as 40 percent disabling; 
musculofascial tension, rated as 20 percent disabling; 
neuroma peroneal nerve, left, rated as 10 percent disabling; 
and circulatory insufficiency, left leg, rated as 10 percent 
disabling.  The veteran was also entitled to special monthly 
compensation under 38 U.S.C.A. § 314 subsection (k) and VAR 
1350 (A) on account of anatomical loss of one foot.  

The veteran's service medical records are negative for any 
complaints or clinical findings referable to a cardiovascular 
disease.  The service medical records indicate that the 
veteran was injured by hostile fire in September 1965 with a 
missile in the left thigh and right thigh; following an 
examination, the pertinent diagnosis was missile wound, left 
thigh with involvement of the femoral artery, gangrene, left 
leg.  The veteran underwent open below-knee amputation left 
leg; partial closure of below-knee amputation, left leg; 
debridement of wound, proximal thigh, left; and closure of 
wound, proximal thigh, left.  On March 16, 1966, the veteran 
appeared before a physical evaluation board which determined 
that he was unfit to perform the duties of his rank because 
of physical disability caused b absence acquired, left below, 
the knee.  The veteran was placed on temporary retirement 
list.  

A VA compensation examination conducted in August 1966 was 
negative for any complaints or findings of a cardiovascular 
disease.  A periodic physical examination, conducted in March 
1968, was also negative for any complaints or findings of a 
cardiovascular disease; the chest was clear to auscultation 
and percussion.  The pertinent diagnosis was amputation, left 
lower extremity, below the knee, limitation of extension, 
compensated by below the knee prosthesis.  

Medical evidence of the early 1980's, including VA as well as 
private treatment records, reflect that the veteran received 
clinical attention and treatment for several disabilities, 
particularly residuals of his below the knee amputation.  A 
private medical statement from Cesar L. Tio Bonpua, M.D., 
dated in December 1980, reported a diagnosis of circulatory 
insufficiency of bilateral lower extremity with painful left 
stump as the result of the injury sustained in September 
1965, and secondary low back pain.  A VA compensation 
examination, conducted in January 1981, reported problems 
involving the lower back secondary to stress strain imposed 
upon by the left lower extremity disorder.  A chest x-ray 
performed by the VA in September 1981 was reported to be 
within normal limits.  The report of a VA compensation 
examination dated in May 1983 reflect evaluation solely of 
the lower back and the left lower extremity.  These records 
do not reflect findings referable to a cardiovascular 
disease.  

Medical evidence from 1984 through 1989, including VA as well 
as private treatment reports, reflect that the veteran 
continued to receive clinical attention for several 
disabilities.  In addition, these records show that the 
veteran began receiving treatment for elevated blood pressure 
and a heart condition.  During a VA compensation examination 
in December 1988, it was reported that the veteran had a 
history of hypertension for many years and that he recently 
began receiving treatment for a history of long-standing 
chest pains.  It was also reported that the veteran was 
admitted to a private hospital in September 1987 for a heart 
attack; he stayed in the hospital for 14 days, during which 
time he underwent a quadruple bypass in March 1988.  It was 
noted, however, that the veteran continued to experience 
chest pain and left arm pain; he was taking Nitroglycerin.  
Blood pressure reading was 150/104; the heart had regular 
rate and rhythm, with no murmurs or gallops.  The pertinent 
diagnosis was angina pectoris; status post myocardial 
infarction; status post coronary artery bypass graft (quad); 
and hypertension.  

Of record is a medical statement from a VA physician, dated 
in January 1989, which reported that the veteran had moderate 
to severe disability because of angina.  The physician stated 
that hypertension had had some role in coronary artery 
disease and myocardial infarction.  The physician also stated 
that it was conceivable that the emotional stress following 
amputation of his left leg might have had some role in the 
development of cardiovascular disease.  

Received in November 1989 were VA outpatient treatment report 
dated from July 1987 to October 1988, which reflect treatment 
for several disabilities.  A treatment report dated in 
September 1987 reported past myocardial infarction.  In 
January 1988, the veteran was prescribed Dyazide.  

Received in April 1990 was a private hospital discharge 
summary dated in January 1989, indicating that the veteran 
had a history of hypertension and coronary artery disease and 
that he underwent a cardiac catheterization in February 1988 
that showed total occlusion of the left anterior descending 
artery with severe distal diagonal, severe occlusion.  The 
final diagnoses were coronary artery disease, status post 
quadruple coronary artery bypass surgery; patent left 
internal mammary artery graft and occluded sequential 
saphenous vein graft; and left "above" the knee amputation.  

Received in August 1990 were private treatment reports dated 
from January 1988 to January 1989, reflecting continuous 
treatment for the veteran's cardiovascular disease.  
Subsequently received in November 1990 was a private medical 
report, dated in September 1987, indicating that the veteran 
was seen in the emergency room with complaints of severe 
chest discomfort.  The veteran initially had typical problems 
with shortness of breath and cardiac arrhythmias but those 
problems were placed under good control during the hospital 
therapy; he was transferred to the postcoronary care unit 
where he gradually ambulated with no particular problems.  
The veteran was treated with medication, and no other 
specific cardiac complaints were reported during the 
hospitalization.  The pertinent diagnosis was acute 
myocardial infarction.  

At the time of her personal hearing in September 1996, the 
appellant maintained that the veteran's disabilities and the 
change in his lifestyle was a result of his severe 
disabilities, which created a heart problem that resulted in 
his death in 1995.  The appellant contended that the 
veteran's loss of his leg greatly restricted his ability to 
exercise or do any type of cardiovascular activity.  The 
appellant noted that the veteran practically lived on 
Nitroglycerin; she stated that he had constant angina pains.  
The appellant reported that the veteran had sold his business 
because he was unable to physically keep up with the work; he 
subsequently became a deejay, but had to give that up because 
he became unable to stand on his feet for so long.  The 
appellant noted that the veteran had a heart attack in 1988; 
she stated that he received continued treatment that included 
Nitroglycerin.  

In January 1997 the Board remanded the case to have an 
examiner review the file and render an opinion whether it was 
as at least as likely as not that the service-connected below 
the knee amputation was related to the ischemic heart disease 
or in the alternative contributed substantially or materially 
to death.

In response to the Board's remand is a medical statement from 
Marcus L. Williams, M.D., Director of the CCU/Telemetry Unit, 
dated in June 1997, who stated that there was no relation 
between the veteran's old war wound and his ischemic heart 
disease.  Dr. Williams indicated that the veteran's heart 
disease was secondary to atherosclerosis mediated by genetics 
and his environment, but not by trauma.  Dr. Williams also 
noted that the veteran died from decompensation from a 
primary cardiac cause.  Dr. Williams concluded that there 
appeared to be no relationship to his amputated leg and the 
progressive ischemic heart disease that led to his death.  

Received in August 1997 were private treatment reports dated 
from February 1994 to July 1995, showing hospitalization and 
treatment for the veteran's cardiovascular disease.  In 
February 1994, the veteran was admitted to the hospital with 
complaints of severe retrosternal chest pain that had not 
subsided despite the ingestion of 3 Nitroglycerin tablets.  A 
chest x-ray revealed status post median sternotomy and 
cardiomegaly, with no active pulmonary disease.  The veteran 
underwent a left heart catheterization, coronary 
arteriography and graft angiography.  The assessment was 
acute coronary insufficiency, R/O acute myocardial 
infarction; coronary artery disease; hypertensive 
cardiovascular disease; and status post coronary bypass 
surgery.  

The veteran was again hospitalized in February 1995 with 
chronic chest pain and possible new onset congestive heart 
failure on top of pneumonia; he was treated with a broad-
spectrum of antibiotics.  A chest x-ray in March 1995 
revealed no evidence of cardiac failure or acute pulmonary 
disease.  The veteran underwent cardiac catheterization, 
which revealed that he continued to have angina on a daily 
basis, relieved by Nitroglycerin.  A radiology report dated 
in June 1995 indicated that it was obvious that there had 
been significant interval deterioration of the left 
ventricular myocardial motility.  Among those records is a 
statement from Dr. Sackner-Bernstein of the Heart Failure 
Center at Columbia-Presbyterian Medical Center, dated in July 
1995, indicating that the veteran suffered from Class III-IV 
heart disease due to ischemic cardiomyopathy.  

In view of these additional records, the RO sent the case for 
an additional medical opinion.  In response to this Dr. 
Heakyung Kim of the East Orange VA Medical Center, in an 
opinion, dated in March 1998, reported that the veteran 
developed progressive cardiovascular disease which was very 
common in this country. Dr. Kim found that there was no clear 
link between the below the knee amputation and the 
cardiovascular disease.  Dr. Kim also stated that there 
appeared to be no significant direct service related link; if 
there was, then it was only based on his diet and the stress 
that he may have faced. Dr. Kim concluded, however, that 
there was no strong link that could be made at this time.  

B.  Legal analysis.

In this case the appellant's contention that the veteran's 
service-connected disabilities caused him to live a sedentary 
lifestyle which prohibited all physical activities.  The 
appellant asserts that the veteran's loss of his leg in 
Vietnam resulted in circulatory problems, which, in turn, 
caused him to develop heart problems that led to his death.  

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991).  The 
regulations also state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1998).  In addition, where a veteran served ninety (90) days 
or more, and cardiovascular disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there was no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

Service connection shall also be granted for disability which 
is proximately due to or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Service 
conduction shall also be granted for ischemic heart disease 
or other cardiovascular disease as proximately due to 
service-connected amputation at or above the knee.  38 C.F.R. 
§ 3.310(b) (1998).

According to the applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a) (1998).  A service- 
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1998).  A service-connected 
disability will be considered the contributory cause of death 
when such disability contributed substantially or combined to 
cause death--e.g., when a causal (not just a casual sharing) 
connection is shown.  38 C.F.R. § 3.312(c) (1998).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), would not be held to have contributed to 
death primarily due to unrelated disability.  Service-
connected diseases or injuries affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other diseases or injury primarily causing death.  38 
C.F.R. § 3.312(c)(2), (3) (1998).  

After careful review of the record before us, the Board finds 
that there is no medical evidence or opinion of the presence 
of cardiovascular disease in service or for many years 
thereafter.  There is a January 1989 medical statement to the 
effect that it was conceivable that the emotional stress 
following the amputation of the left leg might have had some 
role in the development of cardiovascular disease.  This 
opinion has some probative value but the opinion is vague and 
inconclusive.  It is outweighed by the medical opinions in 
June 1997 and March 1998 where the physicians had the entire 
file to review and found no relationship between the 
cardiovascular disease between the cardiovascular disease and 
the below the service-connected below the knee amputation of 
the left leg.  In addition Dr. Kim found no strong link to 
service.  Further, there is no medical evidence or opinion 
that the service connected disorders, including the below the 
knee amputation, contributed substantially or materially to 
the cause of the veteran's death.  

While the appellant has asserted that the service-connected 
disorders especially the amputation caused or was related to 
the cause of the veteran's death, she has no medical 
expertise, so she is not competent to render an opinion which 
involves medical causation or medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

When all the evidence, including Dr. Williams and Dr. Kim's 
opinions, are weighed, it is concluded that the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death.  


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

